Order unanimously affirmed, without costs of this appeal to any party. Memorandum: The respondent board on January 26, 1962 granted a special permit subject to certain specified conditions. This was implemented in the formal decision of February 28, 1962. Upon this appeal the attorney for the board concedes that the latter exceeded its statutory authority and jurisdiction in laying down conditions numbered two, three and six. In view of this concession these conditions are treated by us as surplusage and will be deemed stricken from the decision. (Appeal from final order of Monroe Special Term denying petition to annul decision of Zoning Board.) Present — Bastow, J. P., Goldman, Henry and Noonan, JJ.